                                                                          JS -6
MESSNER REEVES LLP
Charles C. Cavanagh (CA State Bar No. 198468)
Kathleen J. Mowry (Pro Hac Vice)
1430 Wynkoop Street, Suite 300
Denver, Colorado 80202
Telephone: (303) 623-1800
Facsimile: (303) 623-0552
E-mail: ccavanagh@messner.com
E-mail: kmowry@messner.com
Attorneys for Defendants
CHIPOTLE MEXICAN GRILL, INC.
and CHIPOTLE SERVICES, LLC



                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION


                              )           Case No: CV 17-4787-GW-JPRx
LUCIA CORTEZ,                 )
                              )           PARTIAL FINAL JUDGMENT
          Plaintiff,          )
                              )
    v.                        )           Judge: Hon. George H. Wu
                              )           Ctrm.: 9D (350 West 1st Street)
CHIPOTLE MEXICAN GRILL, INC.; )
CHIPOTLE SERVICES, LLC; and   )
DOES 1 to 50, inclusive       )           Removal Date:     June 29, 2017
                              )           Trial Dates:      February 12-20, 2019
          Defendants.         )           Judgment Entered: February 27, 2019
                              )
                              )
                              )




       Pursuant to this Court’s Final Rulings Re: Plaintiff’s Supplemental Motion for
Summary Judgment and Defendants’ Supplemental Motion for Summary Judgment
[Dkt. #102], IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Lucia Cortez
take nothing on her claims for punitive damages.




________________________________________________________________________________
        Pursuant to this Court’s Final Rulings Re: Plaintiff’s Supplemental Motion for
Summary Judgment and Defendants’ Supplemental Motion for Summary Judgment
[Dkt. #102], IT IS HEREBY ORDERED AND ADJUDGED that plaintiff Lucia Cortez
is entitled to a statutory penalty of $750 on her claim for failure to provide her personnel
file.
        The parties tried the remaining claims of plaintiff Lucia Cortez for
pregnancy/disability discrimination under the California Fair Employment and Housing
Act; discrimination/retaliation for taking a leave of absence under the California Fair
Employment and Housing Act; wrongful termination in violation of public policy;
failure to accommodate under the California Fair Employment and Housing Act; failure
to prevent discrimination under the California Fair Employment and Housing Act; and
failure to engage in the interactive process under the California Fair Employment and
Housing Act to a jury on February 12-20, 2019, the Honorable George H. Wu, United
States District Court Judge presiding. The evidence presented, having been fully
considered, and the issues having been duly heard, the jury rendered a verdict in favor of
defendants Chipotle Mexican Grill, Inc. and Chipotle Services, LLC with respect to each
of the claims of plaintiff Lucia Cortez, and the Court thereafter entered a Judgment [Dkt.
#198]. Subsequently, the Court entered an Order [Dkt. #243] granting a new trial on
only the claim of plaintiff Lucia Cortez for failure to engage in the interactive process
under the California Fair Employment and Housing Act, which Order is presently the
subject of an interlocutory appeal by defendants Chipotle Mexican Grill, Inc. and
Chipotle Services, LLC. With respect to the claims of plaintiff Lucia Cortez other than
her claim for failure to engage in the interactive process under the California Fair
Employment and Housing Act, the evidence presented, having been fully considered, the
issues having been duly heard, and a jury verdict having been duly rendered, IT IS
HEREBY ORDERED AND ADJUDGED that plaintiff Lucia Cortez take nothing on her
claims for pregnancy/disability discrimination under the California Fair Employment
and Housing Act; discrimination/retaliation for taking a leave of absence under the
California Fair Employment and Housing Act; wrongful termination in violation of
 ________________________________________________________________________________
public policy; failure to accommodate under the California Fair Employment and
Housing Act; and failure to prevent discrimination under the California Fair
Employment and Housing Act.
       Final judgment is hereby ENTERED in favor of defendants Chipotle Mexican
Grill, Inc. and Chipotle Services, LLC, except with respect to the claim of plaintiff Lucia
Cortez for failure to engage in the interactive process under the California Fair
Employment and Housing Act.

  Dated: January 15, 2020
                                          By:
                                             HON. GEORGE H. WU,
                                              United States District Judge



Respectfully submitted,
Dated: January 10, 2020
       THE GREEN LAW GROUP, LLP


       By:    /s/ Matthew Bechtel__________
              Scott Green
              Matthew Bechtel
              Attorneys for Plaintiff

Dated: January 10, 2020
       MESSNER REEVES LLP


       By:    /s/ Charles C. Cavanagh______
              Charles C. Cavanagh
              Kathleen J. Mowry
              Attorneys for Defendants




 ________________________________________________________________________________
